Title: From George Washington to Major Henry Lee, Jr., 13 April 1780
From: Washington, George
To: Lee, Henry Jr.


          
            Dear Sir
            Head Quarters Morris Town 13th April 1780.
          
          I have recd your favr of the 10th: I am sorry to find that the repairs of your accoutrements and the general indisposition of your Horses will prevent your moving so soon as could have been wished, but I have confidence in your making no greater delay than is absolutely necessary.
          The Board of War having powers to order a General Court Martial, the prisoner you mention may be tried at Philadelphia⟨,⟩ but it is worth considering, whether you can have him tried, and the proceedings sent up to me for my approbation (which will be necessary) and an answer returned, before the Corps will probably march. The example, should the Man be found guilty and sentenced to death, is wanted more immediately for your own people, than the Army at large; and therefore the desired good Effect would be lost⟨,⟩ should you march before the trial can be regularly gone thro’ and the proceedings confirmed.
          You omitted to inclose the letters from Virginia to which you refer.
          I wish you an expeditious, safe and agreeable march and every honor and success to yourself and your Corps, as I am with great Regard Dear Sir Yr most obt Servt
          
            Go: Washington
          
        